Revised July 10, 2002

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 01-60270
                        _____________________



     RON CHRIS FOSTER

                Petitioner - Appellant

          v.


     ROBERT L JOHNSON, COMMISSIONER,
     MISSISSIPPI DEPARTMENT OF
     CORRECTIONS

                Respondent - Appellee

_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
_________________________________________________________________

                            June 6, 2002

Before KING, Chief Judge, and SMITH and BENAVIDES, Circuit
Judges.

KING, Chief Judge:

     Petitioner-Appellant Ron Chris Foster, a Mississippi death-

row inmate, appeals the district court’s denial of his petition

for a writ of habeas corpus brought under 28 U.S.C. § 2254 (1994

& Supp. V 1999).   He raises three claims on appeal: (1) violation

of his Sixth and Fourteenth Amendment right to effective

assistance of counsel on the ground that his counsel failed to
investigate and to present available mitigating evidence, (2)

violation of his Sixth and Fourteenth Amendment right to

effective assistance of counsel on the ground that his counsel

failed to file a motion to transfer Foster’s case to juvenile

court, and (3) violation of the Eighth and Fourteenth Amendments’

prohibition against cruel and unusual punishments on the ground

that Mississippi does not mandate particularized findings

regarding the “maturity and moral culpability” of defendants

under eighteen years old before they may be tried and sentenced

for a capital offense as an adult.   The district court granted

Foster’s request for a certificate of appealability (“COA”) on

the first claim, and he requests that this court grant COAs on

the other two claims.   For the following reasons, we (1) affirm

the district court’s judgment denying Foster’s claim of

ineffective assistance of counsel based on the failure to

investigate and to present sufficient mitigating evidence, (2)

grant a COA on the ineffective-assistance-of-counsel claim based

on the failure to file a motion to transfer to a juvenile court

and then affirm the district court’s denial of habeas relief on

that claim, and (3) deny Foster’s request for a COA on the Eighth

Amendment claim.

                           I. BACKGROUND

     On September 8, 1989, a Mississippi grand jury indicted

Petitioner-Appellant Ron Chris Foster for the murder of George



                                 2
Shelton in the course of committing armed robbery, a capital

offense in Mississippi.   See MISS. CODE ANN. § 97-3-19(2)(e)

(2000).1   Although Foster was only seventeen years old at the

time of the alleged offense, and the Mississippi youth courts

generally have exclusive jurisdiction over criminal cases brought

against anyone under eighteen years of age, see MISS. CODE ANN.

§§ 43-21-105(d), 43-21-151(1) (2000), the state district attorney

prosecuted Foster as an adult pursuant to section 43-21-151 of

the Mississippi Code, which provides that “[a]ny act attempted or

committed by a child, which if committed by an adult would be

punishable under state or federal law by life imprisonment or

death, will be in the original jurisdiction of the circuit court”

rather than the youth court, id. § 43-21-151(1)(a).

     Before trial, Foster’s counsel, Michael Farrow, filed a

motion for a psychiatric examination to determine Foster’s

competency to stand trial and to ascertain “any mitigating

factors or circumstances which might be used by the defense in

the penalty phase of the case.”   The motion requested that the

state provide for “a full psychiatric evaluation, psychiatric

history, mental and emotional history and all relevant



     1
        The statute of conviction provides, in pertinent part:
“The killing of a human being without the authority of law by any
means or in any manner shall be capital murder . . . [w]hen done
with or without any design to effect death, by any person engaged
in the commission of the crime of . . . robbery.” MISS. CODE ANN.
§ 97-3-19(2)(e).

                                  3
psychiatric and physiological testing of the Defendant.”2   After

a hearing on the motion, the state trial court entered an order

committing Foster to the Mississippi State Hospital at Whitfield

(“Whitfield”) to undergo psychiatric evaluation for the specific

purposes of determining: (1) his competency to stand trial and

(2) his sanity at the time of the offense.   However, the trial

court “h[e]ld its ruling in abeyance on the defendant’s request

[for a psychiatric opinion] on mitigating evidence until such

time as it [] received the report of the Physicians at

[Whitfield].”

     On July 20, 1990, the state trial court received a letter

written by the director of forensic service at Whitfield

reporting on the staff’s examination of Foster (the “Whitfield

report”).   According to the Whitfield report, the staff had

concluded that Foster “did have a rational as well as factual

understanding of courtroom proceedings and would be able to

assist his attorney in preparing his defense” and that “he knew

the difference between right and wrong in relation to his actions

at the time of the crime.”   The report further stated:

     2
        In support of his motion for a psychiatric examination,
Foster submitted an affidavit in which his parents, Stevson and
Lillie Mae Foster, stated that “[d]uring the course of his life
Chris (Foster) has exhibited, at times, some rather strange and
bazaar [sic] behavior leading us to question his sanity and
emotional health and well being.” They further stated that “[w]e
. . . firmly believe that our son suffers from a substantial
defect of thought, mood, and perception [and] seriously question
whether, in his present mental state, our son can cooperate with
his attorney in the preparation of his defense.”

                                 4
     At no time during our observation of him here has Mr.
     Foster displayed any symptom of psychotic disorder or
     organic mental disorder. Our ward observations, former
     mental status observations, and psychological testing all
     supported the diagnosis of Conduct Disorder and
     Personality Disorder with Antisocial and Narcissistic
     Features.   These diagnoses reflect an individual who
     tends to disregard the rules of society and places his
     own needs and desires ahead of those of other people.
     Mr. Foster tends to over-emphasize his own importance and
     prowess and minimize his responsibility for his behavior
     and its consequences.     Because of these personality
     traits he may not always choose to cooperate with his
     attorney or with the court, but I believe that he is
     capable of cooperating if he chooses to. He has been
     involved in physical altercations both in the jail and
     here and this behavior may well continue.

     Upon receiving the Whitfield report, the trial court did not

rule on the mitigating-evidence portion of Foster’s motion for

psychiatric examination.   However, after the Whitfield report was

submitted to the court, Farrow filed a motion requesting state

funding to hire a mental-health expert for the purpose of

developing mitigating evidence.   In a hearing on this and several

other pre-trial motions on August 29, 1990, Farrow informed the

trial court that he needed time to make inquiries regarding the

availability and fee schedules of mental-health experts.

Consequently, the trial court entered an order declining to rule

at that time on Foster’s motion to hire a mental-health expert.

     In October 1990, Farrow filed a motion for continuance on

the ground that his poor health condition (mononucleosis)

precluded him from providing Foster with an adequate defense.

During cross-examination by the state district attorney at the

hearing on this motion, Farrow indicated that he intended to

                                  5
present the testimony of mental-health experts as evidence

mitigating against imposition of the death penalty at the

sentencing phase of Foster’s trial.   However, Farrow never

submitted information regarding the availability and fee

schedules of experts or otherwise renewed his request for state

funding to secure expert assistance in developing mitigating

evidence.   The state trial court granted Farrow’s motion for a

continuance, and almost three months later, on January 14, 1991,

Foster’s trial began without a ruling on the motion requesting

funding for or appointment of a mental-health expert.

     In the guilt/innocence phase of Foster’s trial, the state

built its case against Foster around the testimony of Vincent

Harris, a co-defendant charged as an accessory to capital murder

who claimed that he was with Foster on the night of the crime.

Harris, who was fifteen years old at the time of the offense,

testified that Foster told Harris that Foster planned to rob a

convenience store by bringing some items to the cashier’s counter

as if to purchase them and then jumping behind the counter in an

attempt to surprise Shelton (who they knew would be working at

the store at this time) and then rob the store.   According to

Harris, he and Foster rode a bicycle to the convenience store,

and Harris waited outside some distance from the store while

Foster rode the bicycle the rest of the way and entered the

store.   Harris testified that after a short period of time,

Foster came out of the store and told Harris that he had shot

                                 6
Shelton.    According to Harris, Foster explained that as he and

Shelton were struggling with each other to gain control of a gun

that Shelton had pulled from behind the cashier’s counter,

Shelton was shot in the fray.    Harris further testified that

Foster was carrying this gun when he came out of the store.      In

an effort to corroborate Harris’s testimony, the state introduced

the testimony of various detectives and other law enforcement

officials who had worked on the case and of forensic experts who

had examined some of the physical evidence (e.g., the gun and

fingerprints lifted from areas inside the convenience store).

     Foster’s defense strategy consisted mainly of attempting to

implicate Harris as the perpetrator of the crime.    The

investigators had retrieved the gun used to kill Shelton from

Rosie Clark, Harris’s mother.    By presenting her testimony and

that of her husband (Harris’s stepfather), William Clark, Farrow

sought to bring out inconsistencies in Harris’s testimony

regarding how Rosie Clark had obtained the gun.    In his closing

argument, Farrow also asserted that if the jurors concluded that

Foster was responsible for Shelton’s death, they should find

Foster guilty of manslaughter because the shooting of Shelton

occurred accidentally during a struggle.

     On January 17, 1991, the jury found Foster guilty of capital

murder.    The following day, the trial court held the sentencing

phase of Foster’s trial.    The state reintroduced and then rested

on all of the evidence presented at the guilt/innocence stage of

                                  7
the trial, contending that this evidence proved three of the

eight aggravating circumstances enumerated in Mississippi’s

death-penalty statute:

     (1) “The capital offense was committed while the
     defendant was engaged, or was an accomplice, in the
     commission of, or an attempt to commit . . . any
     robbery”;
     (2) “The capital offense was committed for the purpose of
     avoiding or preventing a lawful arrest or effecting an
     escape from custody”; and
     (3) “The capital offense was committed for pecuniary
     gain.”

MISS. CODE ANN. § 99-19-101(5)(d)-(f) (2000).   The state further

argued that Foster should be sentenced to death because these

three aggravating circumstances were not outweighed by any

mitigating circumstances.3


     3
        A Mississippi jury may impose a sentence of death only if
the jurors unanimously find “[t]hat there are insufficient
mitigating circumstances, as enumerated in subsection (6), to
outweigh the aggravating circumstances.” MISS. CODE ANN.
§ 99-19-101(3)(c). Subsection (6) provides:
     Mitigating circumstances shall be the following:
       (a) The defendant has no significant history of prior
     criminal activity.
       (b) The offense was committed while the defendant was
     under the influence of extreme mental or emotional
     disturbance.
        (c) The victim was a participant in the defendant’s
     conduct or consented to the act.
        (d) The defendant was an accomplice in the capital
     offense committed by another person and his participation
     was relatively minor.
       (e) The defendant acted under extreme duress or under
     the substantial domination of another person.
        (f) The capacity of the defendant to appreciate the
     criminality of his conduct or to conform his conduct to
     the requirements of law was substantially impaired.
       (g) The age of the defendant at the time of the crime.
Id. § 99-19-101(6)(a)-(g).

                                 8
     Farrow argued that the state had failed to meet its burden

of proving the aggravating circumstances beyond a reasonable

doubt because the evidence provided a strong indication that the

shooting of Shelton was accidental (and, thus, not motivated by a

desire to evade legal repercussions) and because no money was

missing from the store (and, thus, the shooting was not committed

in the course of robbery or for pecuniary gain).   Farrow further

told the jury that the following mitigating circumstances

outweighed any aggravating circumstances applicable in Foster’s

case: (1) Foster’s youth at the time of the crime, (2) Foster’s

lack of any criminal history, (3) the “extreme emotional

disturbance” that resulted from Foster’s struggle with Shelton

over the gun, (4) Foster’s psychiatric problems of diminished

“capacity to understand his acts and to conform his conduct to

the requirements of the law” because of “an impulsive lack of

self-control,” (5) Foster’s “limited intelligence” and inadequate

educational background, (6) the impairment of Foster’s mental

capacity as a result of his prior head injuries, (7) Foster’s

intoxication at the time of the offense, and (8) Foster’s

eighteen-month-old son.   Farrow further urged the jury to

consider any other potentially mitigating circumstances.     Farrow

did not present any expert testimony to demonstrate the

mitigating circumstances relating to Foster’s mental health, as

he had indicated was his intention during the pre-trial

proceedings.   Nor did he seek a ruling from the trial court on

                                 9
his previous motions requesting that the state provide for a

mental-health expert to assist in developing mitigating evidence

for Foster.   Rather, the only evidence that Farrow introduced in

the sentencing phase in support of the mitigating circumstances

that he had laid out for the jury was the testimony of Foster’s

parents, Stevson and Lillie Mae Foster (“Stevson” and “Lillie

Mae”), and Foster’s poor report card.4    However, some of Stevson

and Lillie Mae’s testimony was inconsistent with the mitigating

circumstances that Farrow told the jury were applicable in

Foster’s case.   Specifically, Farrow asserted that Foster’s

problems with alcohol and his low intelligence mitigated against

imposition of the death penalty.     However, both Stevson and

Lillie Mae testified that they were not aware of any history of

alcohol abuse by their son and that Foster had been a “good

student.”

     Stevson and Lillie Mae also attempted to convince the jury

of Foster’s good character.   They testified that Foster had lived

with them and his brother for his entire life, that he had never

before been convicted of any crimes, that they were a close and

religious family, and that Foster had a young son (apparently

born while Foster was in state custody waiting to be tried).

Both parents also testified that Foster had incurred two head


     4
        Farrow also relied on Harris’s testimony at the
guilt/innocence phase of the trial that Foster had consumed
twelve beers on the night of the robbery.

                                10
injuries while growing up (once by being hit with a baseball and

the other time by falling off a motorcycle), after which he often

behaved strangely.   Before leaving the witness stand, Stevson and

Lillie Mae both cried and pleaded with the jury to spare their

son’s life.

     After deliberating for approximately one and one-half hours,

the jury returned a verdict that Foster should be sentenced to

death.   Foster directly appealed his conviction and sentence to

the Mississippi Supreme Court.5    Foster was represented on appeal

by both Farrow and James Craig.    The Mississippi Supreme Court

rejected all of the twenty-six claims of error raised by Foster

and affirmed his conviction and death sentence.    Foster v. State,

639 So. 2d 1263, 1268, 1304 (Miss. 1994) (6-3 decision)

(rehearing denied on Aug. 18, 1994).    Foster thereafter filed a

petition for certiorari with the U.S. Supreme Court, which was

denied on March 20, 1995.   Foster v. Mississippi, 514 U.S. 1019,

reh’g denied, 514 U.S. 1123 (1995).    Although there is no formal

documentation of Farrow’s withdrawal as Foster’s counsel in the

state court records, Farrow apparently ceased his representation

of Foster after the state appellate proceedings, as Craig was the

sole counsel named on Foster’s Supreme Court petition for

certiorari, and Farrow was not involved in any of Foster’s

     5
        Mississippi’s death-penalty statute provides that “[t]he
judgment of conviction and sentence of death shall be subject to
automatic review by the Supreme Court of Mississippi.” MISS. CODE
ANN. § 99-19-101(4).

                                  11
subsequent attempts to obtain state post-conviction relief or

federal habeas relief.

     Pursuant to the Mississippi Uniform Post-Conviction

Collateral Relief Act, MISS. CODE ANN. §§ 99-39-1 et seq. (2000),

Foster filed an application for leave to file a motion for post-

conviction relief with the Mississippi Supreme Court on July 24,

1995.6   Among the claims that Foster sought to raise in his

motion for post-conviction relief was ineffective assistance of

trial counsel.   Foster explained in his application for leave to

file this motion that he had not raised these ineffective-

assistance-of-counsel claims on appeal because he was still

represented by Farrow at that point.   On May 16, 1996, the

Mississippi Supreme Court denied Foster’s application for leave

to file a motion for post-conviction relief.   Foster v. State,

687 So. 2d 1124, 1141 (Miss. 1996) (5-2 decision) (rehearing

denied on Jan. 23, 1997).   Foster sought review of this decision

by the U.S. Supreme Court in a petition for certiorari, which the

Court denied on June 23, 1997.   Foster v. Mississippi, 521 U.S.
1108 (1997).



     6
         Under the procedures established in the Mississippi
Uniform Post-Conviction Collateral Relief Act, individuals such
as Foster, whose convictions and sentences have been affirmed on
direct appeal to the Mississippi Supreme Court or whose appeals
to that court have been dismissed, may not file a motion for
post-conviction collateral relief with the trial court until they
are granted leave to do so by the Mississippi Supreme Court.
MISS. CODE ANN. § 99-39-7.

                                 12
     On October 29, 1997, Foster filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 with the district

court.   In his petition, Foster raised four claims of ineffective

assistance of counsel, each alleging that a certain omission by

counsel was unreasonable and prejudicial: (1) Farrow’s failure to

investigate and present adequate mitigating evidence at the

sentencing phase of Foster’s trial, (2) Farrow’s failure to file

a motion to transfer Foster’s case to youth court pursuant to

section 43-21-159 of the Mississippi Code, (3) Farrow’s failure

to preserve a number of errors committed during trial, and (4)

the failure of Foster’s appellate counsel (including Farrow) to

raise a claim of jury-instruction error that had been preserved

at trial.   In addition to these ineffective-assistance-of-counsel

claims, Foster asserted that his death sentence violated the

prohibition against cruel and unusual punishment under the Eighth

and Fourteenth Amendments because he was seventeen years old at

the time of the crime, and the state system did not provide a

mechanism to determine whether he possessed sufficient “maturity

and moral culpability” before trying and sentencing him as an

adult for a capital offense.7

     7
        Foster’s federal habeas petition also contained a claim
that the Mississippi Supreme Court failed to conduct a
constitutionally meaningful review of the jury’s findings of
aggravating circumstances. However, the district court declined
to address this claim, stating that “[c]learly, [it] is addressed
to the Mississippi Supreme Court and cannot serve as a basis for
relief in this court.” Foster did not request a COA on this
claim.

                                13
     After filing his federal habeas petition, Foster filed

motions requesting authorization to obtain expert assistance8 and

an evidentiary hearing,9 both of which he asserted were necessary

to present adequately his claim that Farrow had rendered

ineffective assistance by failing to investigate and to present

mitigating evidence.   The district court denied both of these

motions.

     On January 4, 2001, the district court denied Foster habeas

relief.    After the district court denied his motion for

reconsideration, Foster timely filed a notice of appeal to this

court and requested a COA from the district court on each of his

ineffective-assistance-of-counsel claims and his Eighth Amendment

     8
        Where a habeas petitioner has been sentenced to death,
“[u]pon a finding that investigative, expert, or other services
are reasonably necessary for the representation of the defendant,
. . . the court may authorize the defendant’s attorneys to obtain
such services on behalf of the defendant and, if so authorized,
shall order the payment of fees and expenses therefor.” 21
U.S.C. § 848(q)(9) (2000).
     9
        The Antiterrorism and Effective Death Penalty Act of 1996
permits federal habeas courts to conduct an evidentiary hearing
on a claim where “the applicant has failed to develop the factual
basis of [that] claim in State court proceedings” only if:
     (A) the claim relies on——
     (i) a new rule of constitutional law, made retroactive to
     cases on collateral review by the Supreme Court, that was
     previously unavailable; or
     (ii) a factual predicate that could not have been
     previously discovered through the exercise of due
     diligence; and
     (B) the facts underlying the claim would be sufficient to
     establish by clear and convincing evidence that but for
     constitutional error, no reasonable factfinder would have
     found the applicant guilty of the underlying offense.
28 U.S.C. § 2254(e)(2) (Supp. V 1999).

                                 14
claim.   The district court granted a COA on Foster’s claim that

he was denied effective assistance of counsel at sentencing

because of Farrow’s deficient performance with respect to

mitigating evidence (“ineffective-assistance/mitigation claim”),

but denied a COA on each of his remaining claims.   Foster now

appeals the district court’s denial of habeas relief on his

ineffective-assistance/mitigation claim and requests a COA from

this court on the remaining claims raised in his federal habeas

petition.

               II. FEDERAL HABEAS STANDARD OF REVIEW

     “In a habeas corpus appeal, we review the district court’s

findings of fact for clear error and review its conclusions of

law de novo, applying the same standard of review to the state

court’s decision as the district court.”   Thompson v. Cain, 161
F.3d 802, 805 (5th Cir. 1998).   Because Foster filed his petition

for federal habeas corpus relief after the date of the enactment

of the Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 100 Stat. 1214 (codified as amended at 28

U.S.C. § 2254 (Supp. V 1999)) (“AEDPA”), the district court’s

federal habeas review was governed by AEDPA.   See Penry v.

Johnson, 532 U.S. 782, 792 (2001).

     Under § 2254(d) of AEDPA, habeas relief is not available to

a state prisoner




                                 15
          with respect to any claim that was adjudicated
          on the merits in State court proceedings
          unless the adjudication of the claim —
               (1) resulted in a decision that was
          contrary to, or involved an unreasonable
          application of, clearly established Federal
          law, as determined by the Supreme Court of the
          United States; or
               (2) resulted in a decision that was based
          on an unreasonable determination of the facts
          in light of the evidence presented in the
          State court proceeding.

28 U.S.C. § 2254(d) (Supp. V 1999).

     The Supreme Court recently elaborated on the § 2254(d)(1)

standards.    See Williams v. Taylor, 529 U.S. 362, 404-13 (2000).

Applying statutory construction principles, the Court determined

that the phrases “contrary to” and “unreasonable application of”

establish “two categories of cases in which a state prisoner may

obtain federal habeas relief with respect to a claim adjudicated

on the merits in state court.”    Id. at 404.   According to the

Court, a state court decision is “contrary to . . . clearly

established Federal law, as determined by the Supreme Court” if:

(1) “the state court applies a rule that contradicts the

governing law set forth in [the Supreme Court’s] cases,” or (2)

“the state court confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme] Court and

nevertheless arrives at a result different from [Supreme Court]

precedent.”   Id. at 405-06.

     The Court determined that a state court decision is “an

unreasonable application of clearly established” Supreme Court


                                 16
precedent if the state court “correctly identifies the governing

legal rule but applies it unreasonably to the facts of a

particular prisoner’s case.”   Id. at 407-08.    The Court

established two guidelines for ascertaining when an application

of federal law is “unreasonable.”    First, the Court indicated

that the inquiry into unreasonableness is an objective one.       See

id. at 409-10.   Second, the Court emphasized that “unreasonable”

does not mean merely “incorrect”: an application of clearly

established Supreme Court precedent must be incorrect and

unreasonable to warrant federal habeas relief.     See id. at 410-

12.

      To establish that habeas relief is warranted on the

§ 2254(d)(2) ground that the state court’s decision was based on

an “unreasonable determination of the facts in light of the

evidence presented in the State court proceeding,” a petitioner

must rebut by clear and convincing evidence the § 2254(e)(1)

presumption that a state court’s factual findings are correct.

Dowthitt v. Johnson, 230 F.3d 733, 741 (5th Cir. 2000); see also

28 U.S.C. § 2254(e)(1) (Supp. V 1999) (“In a proceeding

instituted by an application for a writ of habeas corpus by a

person in custody pursuant to the judgment of a State court, a

determination of a factual issue made by a State court shall be

presumed to be correct.   The applicant shall have the burden of




                                17
rebutting the presumption of correctness by clear and convincing

evidence.”).

     III. INEFFECTIVE ASSISTANCE OF COUNSEL IN INVESTIGATING
                AND PRESENTING MITIGATING EVIDENCE

     As the Supreme Court has recognized, the standard governing

claims of ineffective assistance of counsel established in

Strickland v. Washington, 466 U.S. 668 (1984), “qualifies as

‘clearly established Federal law, as determined by the Supreme

Court of the United States’” for the purpose of federal habeas

review under § 2254(d).   Williams, 529 U.S. at 391.   Accordingly,

Foster is entitled to relief if the state court’s adjudication of

his ineffective-assistance-of-counsel claim was either contrary

to or involved an unreasonable application of Strickland, or if

the state court’s decision is based on an unreasonable

determination of the facts in light of the evidence before the

court.   In Strickland, the Court held that in order to establish

a violation of the Sixth Amendment right to effective assistance

of counsel, a defendant must make two showings:

     First, the defendant must show that counsel’s performance
     was deficient. This requires showing that counsel made
     errors so serious that counsel was not functioning as the
     “counsel” guaranteed the defendant by the Sixth
     Amendment.   Second, the defendant must show that the
     deficient performance prejudiced the defense.        This
     requires showing that counsel’s errors were so serious as
     to deprive the defendant of a fair trial, a trial whose
     result is reliable.




                                18
466 U.S. at 687.    “[B]oth the performance and prejudice

components of the ineffectiveness inquiry are mixed questions of

law and fact.”     Id. at 698.

     To prevail on an ineffective-assistance-of-counsel claim, a

defendant must tie Strickland’s deficiency and prejudice prongs

to particular instances of counsel’s performance, i.e., the

defendant “must identify the acts or omissions of counsel that

are alleged not to have been the result of reasonable

professional judgment” and to have rendered the result of the

trial unreliable.     Id. at 690.   Foster’s ineffective-assistance

claim is based on Farrow’s alleged failure to investigate and to

present evidence that would have mitigated against imposition of

the death penalty in Foster’s case.

     Initially, Foster contends that Farrow’s performance was

constitutionally deficient because Farrow failed to present

existing mitigating evidence regarding Foster’s mental condition.

According to Foster, Farrow should have presented the Whitfield

report because its diagnoses of Foster with Conduct Disorder and

Personality Disorder and its determination that Foster had an IQ

of 80 constituted substantial mitigating evidence.     Foster also

argues that Farrow’s investigation into mitigating evidence was

inadequate because he failed to seek the following: (1) an

expert’s opinion further developing the information in the

Whitfield report for purposes of mitigation and (2) further

psychiatric and neurological testing and evaluation of Foster,

                                    19
including any medical records regarding Foster’s two head

injuries.   In support of his claims that the Whitfield report

supported statutory mitigating circumstances (and thus should

have been presented) and that an adequate investigation would

have yielded further “mental health” mitigating evidence, Foster

submitted (to the state court as well as the district court) an

affidavit of Dr. Marc Zimmermann, a clinical and forensic

psychologist.   In his affidavit, Dr. Zimmermann highlighted the

Whitfield report’s findings that he concluded were evidence

supporting the existence of certain statutory mitigating

circumstances and recommended that Foster undergo further

psychiatric and neurological testing.

     Foster further argues that, in addition to failing to

present and investigate this “mental health” mitigating evidence,

Farrow did not adequately investigate mitigating evidence

regarding Foster’s family background.   In support of this claim,

Foster submitted affidavits of his sister, one of his brothers,

three of his friends, and one of his neighbors.   Each of these

individuals explained his or her relationship with Foster and

attested that he or she would have testified for Foster if Farrow

had asked him or her to do so.   Collectively, the affidavits

indicated that Foster began consuming alcohol at a young age and

suggested that Foster’s father and two older brothers had abused

alcohol as Foster was growing up.



                                 20
     The Mississippi Supreme Court rejected Foster’s argument

that he was denied effective assistance of counsel as a result of

Farrow’s alleged omissions.     Foster v. State, 687 So. 2d 1124,

1133-34 (Miss. 1996).    The court denied Foster’s claim based on

the “mental health” mitigating evidence on the ground that he had

not established that Farrow’s performance was deficient under the

first prong of Strickland.     See id.   The court denied Foster’s

claim based on the “family background” mitigating evidence on the

ground that any deficiency in Farrow’s performance had not

prejudiced the outcome of trial, as required under the second

prong of Strickland.    See id. at 1134.    Foster contends that the

district court erred in denying him relief on both of these

claims.    We address each of these arguments in turn.

A.   Failure to Investigate and Present “Mental Health”
     Mitigating Evidence

     As noted above, the Mississippi Supreme Court rejected

Foster’s ineffective-assistance claim based on “mental health”

mitigating evidence because the court determined that Foster had

not established deficient performance under Strickland.      Id. at

1133-34.    In Strickland, the Supreme Court held that deficient

performance is established by showing that, “considering all the

circumstances,” “counsel’s representation fell below an objective

standard of reasonableness” “under prevailing professional

norms.” 466 U.S. at 688.   More specific to Foster’s ineffective-

assistance claim is the Court’s holding that “counsel has a duty


                                  21
to make reasonable investigations or to make a reasonable

decision that makes particular investigations unnecessary.”       Id.

at 691.   “[A] particular decision not to investigate must be

directly assessed for reasonableness in all the circumstances.”

Id.   In particular, counsel’s strategic decisions not to conduct

further investigation in pursuit of mitigating evidence are

entitled to substantial deference under Strickland.     See id.

Similarly, “Strickland requires that we defer to counsel’s

decision not to present mitigating evidence or not to present a

certain line of mitigating evidence when that decision is both

fully informed and strategic, in the sense that it is expected,

on the basis of sound legal reasoning, to yield some benefit or

avoid some harm to the defense.”     Moore v. Johnson, 194 F.3d 586,

615 (5th Cir. 1999).   Further, this court has held that “a

tactical decision not to pursue and present potential mitigating

evidence on the grounds that it is double-edged in nature is

objectively reasonable, and therefore does not amount to

deficient performance.”   Lamb v. Johnson, 179 F.3d 352, 358 (5th

Cir. 1999) (quoting Rector v. Johnson, 120 F.3d 551, 564 (5th

Cir. 1997)).

      The Mississippi Supreme Court determined that Farrow made

“tactical” decisions not to present the Whitfield report to the

jury at the sentencing phase and not to seek further “mental

health” mitigating evidence.   See Foster, 687 So. 2d at 1131.

The court concluded that these “tactical” decisions were

                                22
reasonable because, according to the court, there was a

significant risk that such information would harm Foster’s case

for a sentence of life imprisonment rather than a sentence of

death.    See id.

     With respect to the Whitfield report, the court determined

that the information therein “would surely leave the jury with

the impression that Foster knew right from wrong and [that] he

could not care less about his actions or the consequences

thereof.”    Id.    Accordingly, the court concluded that it was

reasonable for Farrow to rely on Foster’s report cards in support

of the “limited intelligence” mitigating factor rather than

introducing the Whitfield report’s determination that Foster had

an IQ of 80.       Id. at 1133.

     Similarly, the court concluded that Farrow’s “tactical

decision not to investigate psychological evidence did not

deprive [Foster] of effective assistance of counsel” because

Farrow “could have judged that [any such evidence] would have

been harmful” in light of the information in the Whitfield

report.    Id. at 1131.    Thus, the court determined that Farrow

acted reasonably in relying on Foster’s parents’ testimony

regarding Foster’s two head injuries rather than seeking medical

documentation of those injuries or further expert evaluation of

Foster, particularly “[i]n light of the Whitfield Report which

indicated that no organic mental disorder existed.”      Id. at 1133.



                                   23
     Foster argues that the Mississippi Supreme Court’s finding

that Farrow made a strategic decision to cease investigation into

Foster’s psychiatric condition is an unreasonable factual

determination warranting habeas relief under § 2254(d)(2).

According to Foster, this determination is unreasonable in light

of the undisputed evidence that Farrow filed motions seeking the

assistance of a mental health expert for purposes of developing

mitigating evidence after the Whitfield report was completed.

Foster asserts that Farrow did not make a strategic decision not

to pursue further investigation of Foster’s psychiatric

condition, but rather “wholly failed to follow through on this

request.”

     The district court agreed with this argument, finding that

if the Mississippi Supreme Court had known that “Farrow had moved

for funds to obtain a mental health expert to aid in the

mitigation phase” after the Whitfield report was completed “and

that the trial court proceeded to trial without ruling and

without objection from Farrow,” then the Mississippi Supreme

Court “would not have concluded that . . . Farrow made a

reasonable decision ‘not to pursue further psychological

testing.’”   The district court did not, however, address whether

“this error in the facts” constituted an unreasonable

determination of the facts in light of the evidence before the

Mississippi Supreme Court.



                                24
     In support of his challenge to the Mississippi Supreme

Court’s finding that Farrow made a strategic decision not to

pursue further investigation into Foster’s psychiatric condition,

Foster relies solely on the fact that Farrow filed a motion

requesting funds for expert assistance after the Whitfield report

was completed.   However, the fact that Farrow filed this motion

does not necessarily undermine the Mississippi Supreme Court’s

finding that Farrow ultimately made a strategic decision to

abandon this line of inquiry.   The court could have determined

that Farrow did not follow up on his motion for expert assistance

(by submitting information on the availability and fee schedules

of experts) because, after further consideration of the

information in the Whitfield report, he concluded that pursuing

further expert evidence would not be fruitful or that the

potential detrimental effect of such information on the jury

would outweigh any potential benefits.

     If we were reviewing the Mississippi Supreme Court’s factual

finding de novo, we might be inclined to agree with Foster that

Farrow’s filing of the motion for expert assistance after the

Whitfield report was completed indicates that his subsequent

failure to pursue this motion was an omission rather than an

affirmative decision not to act.     However, we must presume that

the state court’s factual finding is correct unless Foster rebuts

that presumption with clear and convincing evidence.     See

Dowthitt, 230 F.3d at 741.   Foster does not satisfy this burden

                                25
merely by pointing to the fact that Farrow filed a motion for

expert assistance after the Whitfield report was completed.

Thus, we cannot conclude that the Mississippi Supreme Court’s

finding that Farrow made a strategic decision to limit his

investigation of mitigating evidence was an unreasonable

determination of the facts based on the available evidence.

     Foster also challenges the Mississippi Supreme Court’s

determination that the Whitfield report was “double-edged in

nature,” and the court’s inference therefrom that any further

psychological evaluation of Foster would similarly yield “double-

edged” evidence.   Initially, Foster contends that reasonably

competent counsel would have introduced the Whitfield report at

the sentencing phase of trial.   He points to Dr. Zimmermann’s

testimony that “[w]hile the mental disorders diagnosed at

Whitfield (i.e., Conduct Disorder and Personality Disorder) would

not relieve a child in Chris [Foster’s] situation of

responsibility for capital murder, they would support a jury

finding [that] ‘[t]he offense was committed while the defendant

was under the influence of extreme mental or emotional

disturbance’ and [that Foster’s] ‘capacity . . . to appreciate

the criminality of his conduct or to conform his conduct to the

requirements of law was substantially impaired’” (both of which

are statutory mitigating circumstances that Farrow stated were

applicable in his argument to the jury at the sentencing phase of

Foster’s trial).

                                 26
     Foster further argues that Farrow’s performance was

deficient as a result of his failure to conduct further

investigation into Foster’s psychiatric condition.    According to

Foster, reasonable counsel would have obtained an expert (such as

Dr. Zimmermann) to explain how the Whitfield report’s diagnoses

and IQ determination support the existence of mitigating

circumstances.    In support of this argument, Foster points to Dr.

Zimmermann’s statements (1) that Conduct Disorder and Personality

Disorder “appear[] more often in children of parents with Alcohol

Dependence,” (2) that “[p]eople with these disorders tend to have

difficulty conforming their behavior to the norms of society,”

and (3) that the IQ score of 80 attributed to Foster in the

Whitfield report “indicates that on the day Mr. Shelton was

killed Chris Foster had a mental age of less than 13 years old.”

Foster also argues that Farrow did not provide reasonably

effective assistance because he failed to seek further expert

evaluation of Foster to determine whether he suffered from

“organic brain damage or other serious mental or emotional

dysfunction.”    In support of this argument, Foster apparently

relies on Dr. Zimmermann’s recommendation that “a thorough

neuropsychological and/or neurological evaluation should be

completed [because] [b]rain damage or dysfunction may be the

cause of behavior that is often labeled as Conduct Disorder and

would be considered as a mitigating factor.”



                                 27
     The Mississippi Supreme Court’s determination that the

Whitfield report and any further psychiatric evidence that might

have been obtained were double-edged in nature is a factual

finding that we presume correct absent clear and convincing

evidence to the contrary.   Cf. Dowthitt, 230 F.3d at 745

(concluding that under § 2254(d)(2), “we are bound by the state

habeas court’s findings that the[] records (indicating that the

petitioner suffered from mental illness) included information

which could have hurt [the petitioner’s] case [because those]

findings are clearly supported by the record”).   In concluding

that the Whitfield report contained damaging information

justifying a conclusion that further psychiatric investigation

would be fruitless and potentially harmful, the Mississippi

Supreme Court appears to have relied heavily on the following

language:

     At no time during our observation of him here has Mr.
     Foster displayed any symptom of psychotic disorder or
     organic mental disorder. Our ward observations, former
     mental status observations, and psychological testing all
     supported the diagnosis of Conduct Disorder and
     Personality Disorder with Antisocial and Narcissistic
     Features.   These diagnoses reflect an individual who
     tends to disregard the rules of society and places his
     own needs and desires ahead of those of other people.
     Mr. Foster tends to over-emphasize his own importance and
     prowess and minimize his responsibility for his behavior
     and its consequences.     Because of these personality
     traits he may not always choose to cooperate with his
     attorney or with the court, but I believe that he is
     capable of cooperating if he chooses to. He has been
     involved in physical altercations both in the jail and
     here and this behavior may well continue.



                                28
Foster, 687 So. 2d at 1131.    The court dismissed Dr. Zimmermann’s

opinion, noting that he merely reached different conclusions than

the Whitfield staff regarding: (1) the potentially mitigating

implications of Conduct Disorder and Personality Disorder, and

(2) the need for further testing of Foster for “brain damage or

dysfunction.”    See id. at 1132-33.   The court concluded that

reasonable counsel could have determined that the psychiatric

evaluation of Foster conducted by the Whitfield staff ——

involving “forty-four days of examination and observance” —— was

sufficiently comprehensive to justify a conclusion that further

psychiatric investigation would only lead to similarly damaging

information.    Id. at 1131-32.

     We cannot say that this finding by the Mississippi Supreme

Court regarding the “doubled-edged” nature of the information

contained in the Whitfield report and of any further

psychiatric/neurological evidence is an unreasonable

determination of the facts in light of the evidence before that

court.   Accordingly, we presume this finding to be correct.

     Foster did not provide any evidence suggesting, contrary to

the Whitfield report’s conclusions, that he did suffer from

“organic brain damage or other serious mental or emotional

dysfunction.”    As the state points out, Dr. Zimmermann did not

interview Foster, but rather based the opinion in his affidavit

only on the Whitfield report and affidavits of Foster’s family

and friends.    Consequently, Dr. Zimmermann did not provide a

                                  29
medical assessment of Foster that differed from that already

presented to the trial court in the Whitfield report.   Dr.

Zimmermann’s affidavit merely suggests that more investigation

into Foster’s mental condition should have taken place and

expands somewhat on the Whitfield report’s diagnoses and IQ

determination.   Further, Foster has not proffered “any kind of

medical documentation evidencing that [he] changed in personality

due to [his] head injuries.”   Foster, 687 So. 2d at 1133.

     Thus, Foster has not shown that Farrow failed to find

evidence of organic brain dysfunction as a result of inadequate

investigation.   Consequently, Foster’s contention that Farrow

should have investigated more and presented more mitigating

evidence “essentially come[s] down to a matter of degrees.”

Dowthitt, 230 F.3d at 743 (internal quotations and citation

omitted).   We have noted that courts should be particularly

cautious about “second-guessing” such questions of degree in

evaluating counsel’s performance under Strickland.   Id.; cf.

Burger v. Kemp, 483 U.S. 776, 793 (1987) (concluding that

although counsel’s decision not to present the testimony of a

certain witness “may have been erroneous, the record surely does

not permit us to reach that conclusion” because the petitioner

“has submitted no affidavit from that [witness] establishing that

he would have offered substantial mitigating evidence if he had

testified”).



                                30
     Given the high level of deference that Strickland requires

us to accord to counsel’s strategic decisions, we conclude that

the Mississippi Supreme Court did not unreasonably apply federal

law in concluding that Foster did not establish deficient

performance under Strickland.    Neither (1) Farrow’s failure to

present the Whitfield report (and thus the diagnoses and IQ

determination therein) nor (2) Farrow’s failure to conduct

further investigation in pursuit of more evidence regarding

Foster’s mental condition (including expert opinions elaborating

on the Whitfield diagnoses, medical documentation of Foster’s

head injuries, or further evaluation for “organic brain damage or

other serious mental or emotional dysfunction”) compels us to

conclude that the Mississippi Supreme Court’s assessment of

Farrow’s performance was objectively unreasonable.10   Thus, the

district court correctly determined that Foster’s ineffective-

assistance claim based on Farrow’s failure to present and

investigate “mental health” mitigating evidence does not warrant

habeas relief under § 2254(d).

B.   Failure to Investigate “Family Background” Mitigating
     Evidence



     10
        As noted above, the Mississippi Supreme Court did not
address the question whether Foster was prejudiced by Farrow’s
alleged deficiencies. In Strickland, the Supreme Court noted
that “there is no reason for a court deciding an ineffective
assistance claim . . . to address both components of the inquiry
if the defendant makes an insufficient showing on one.” 466 U.S.
at 697.

                                 31
     The Mississippi Supreme Court apparently did not address the

deficient-performance prong in denying Foster’s ineffective-

assistance claim based on Farrow’s failure to investigate “family

background” mitigating evidence, but rather denied the claim

after determining that Foster was not prejudiced by the absence

of such evidence at the sentencing phase of his trial.    Foster,
687 So. 2d at 1134.   The Strickland Court held that in

determining whether a defendant challenging a death sentence was

prejudiced by counsel’s deficient performance, “the question is

whether there is a reasonable probability that, absent the

errors, the sentencer . . . would have concluded that the balance

of aggravating and mitigating circumstances did not warrant

death.” 466 U.S. at 695.   “A reasonable probability is a

probability sufficient to undermine confidence in the outcome.”

Id. at 694.   For the purposes of the second prong of Strickland,

a reviewing court “must be confident that at least one juror’s

verdict would not have been different had the new evidence been

presented.”   Loyd v. Smith, 899 F.2d 1416, 1426 (5th Cir. 1990).

Under Mississippi law, a jury may not impose the death penalty

unless it unanimously determines that the mitigating

circumstances do not outweigh the aggravating circumstances.

MISS. CODE ANN. § 99-19-101(3)(c).

     In support of his claim that Farrow inadequately

investigated “family background” mitigating evidence, Foster

submitted affidavits of his sister, one of his brothers, three of

                                 32
his friends, and one of his neighbors.    All of these affiants

stated that they had never been contacted by Farrow and that they

would have been willing to testify for Foster had they been asked

to do so.   Each affiant attested to the fact that Foster’s father

drank frequently as Foster was growing up or that Foster, who had

access to alcohol through his two older brothers, began consuming

alcohol at a very young age.

     Foster maintains that he was prejudiced as a result of

Farrow’s failure to investigate more of the available “family

background” mitigating evidence because “had counsel conducted an

investigation of Foster’s life (beyond speaking to his parents)

and interviewed potential witnesses, counsel would have uncovered

a wealth of compelling mitigation evidence [on Foster’s

background].”   According to Foster, the affidavits of his

siblings and friends indicate that “Foster’s father is a habitual

drunkard,” that Foster “began drinking about age twelve” because

of his two older brothers’ “willingness to provide [Foster] with

alcohol,” and that his older brother was in “constant trouble

with the law because of alcohol abuse.”    Foster points out that

the jury did not hear such evidence of alcohol abuse in his

family.   In fact, Foster asserts that his parents’ testimony

actually harmed him because they testified that he had never had

problems with alcohol, undermining Farrow’s argument that the

jury should consider Foster’s intoxication at the time of the

offense as a mitigating circumstance.

                                33
      The Mississippi Supreme Court concluded that Foster had not

established prejudice because he failed to show “that

interviewing [these] additional witnesses would [have] produce[d]

a different outcome” at the sentencing phase of Foster’s trial.

Foster, 687 So. 2d at 1134.   In reaching this conclusion, the

court found that the affidavits did not, as Foster claimed,

“paint a picture of alcoholic stupor and abusive behavior.”      Id.

The court further reasoned that “[i]t would have been a

disservice [to Foster] to have friends and family brought in to

explain the longstanding history of alcoholism because a jury

could have inferred a high tolerance level and not credited the

twelve beers as being enough to intoxicate such a hard drinker.”

Id.

      Based on our review of the affidavits in light of Foster’s

arguments on appeal, we conclude that Foster has not offered the

clear and convincing evidence necessary to rebut the presumption

of correctness accorded to the Mississippi Supreme Court’s

finding that the affidavits do not establish the “alcoholic

stupor and abusive behavior [that] Foster claims.”   Id.

Accordingly, we cannot say that the Mississippi Supreme Court

unreasonably applied Strickland in determining that the omission

of this evidence did not prejudice the outcome of the trial.     The

jury was presented with —— and sentenced Foster to death in spite

of —— mitigating evidence indicating that Foster was only



                                34
seventeen years old at the time of the offense, that he did not

have any criminal history, that he had a young son, that he had

stopped attending school in the middle of his eighth grade year

and had performed poorly throughout this brief period, and that

he did not carry a gun with him to the convenience store.   The

Mississippi Supreme Court apparently determined that if this

mitigating evidence did not persuade the jury that Foster should

not be sentenced to die, it is not reasonably probable that

establishing a family history of alcohol abuse would have altered

at least one juror’s balancing determination in favor of life.

We cannot conclude that this assessment was objectively

unreasonable.   Accordingly, the Mississippi Supreme Court’s

decision denying Foster’s ineffective-assistance claim based on

“family background” mitigating evidence does not provide a basis

for habeas relief under § 2254(d).   See Strickland, 466 U.S. at

697 (“If it is easier to dispose of an ineffectiveness claim on

the ground of lack of sufficient prejudice, which we expect will

often be the case, that course should be followed.” ).    The

district court did not err in denying Foster habeas relief on

this claim.

         IV. REQUESTS FOR CERTIFICATES OF APPEALABILITY

     Although Foster apparently requests that this court issue

COAs on all five of the other claims that he asserted in his

federal habeas petition, he briefs only two of those claims on



                                35
appeal.    We consider the unbriefed claims abandoned.   Johnson v.

Puckett, 176 F.3d 809, 814 (5th Cir. 1999). The two briefed

claims, which we will address in turn, are: (1) that Farrow

rendered ineffective assistance of counsel by failing to file a

motion to transfer Foster’s case to youth court because Foster

was a “child” under Mississippi law at the time of the offense

(the “ineffective-assistance/transfer claim”), and (2) that

Foster’s death sentence violates the Eighth and Fourteenth

Amendments’ prohibition against cruel and unusual punishments

because the trial court did not make particularized findings

regarding his maturity and moral culpability before he was tried

and sentenced as an adult for a capital offense (the “Eighth

Amendment claim”).

     In their district-court filings and in their briefs for this

appeal, both Foster and the state treat the ineffective-

assistance/transfer claim together with the Eighth Amendment

claim.    Specifically, Foster claims that the Eighth Amendment

violation is a result of either “systematic failure” of

Mississippi’s procedures or ineffective assistance of counsel.

Likely in response to the parties’ approach, the district court

also treated these two claims together and did not fully

distinguish between them.    We thus pause briefly in our analysis

to clarify that, in light of the state court proceedings, these

two claims must be treated separately for purposes of federal

habeas review.

                                 36
     Given that Farrow was still representing Foster in Foster’s

direct appeal to the Mississippi Supreme Court, it is not

surprising that Foster did not raise the ineffective-

assistance/transfer claim on direct appeal; rather, he raised

only the Eighth Amendment claim, challenging Mississippi’s

failure to require particularized findings before minor

defendants are tried as adults for a capital offense.     In his

state application for leave to file a motion for post-conviction

relief, Foster asserted the ineffective-assistance/transfer claim

for the first time and the Eighth Amendment claim for the second

time.     The Mississippi Supreme Court declined to reach the Eighth

Amendment claim on post-conviction review on the ground that the

court had already adjudicated that claim in Foster’s direct

appeal.     Foster, 687 So. 2d at 1135.   The court did, however,

address the ineffective-assistance/transfer claim.      See id.

Accordingly, we must treat the two claims separately on federal

habeas review, looking to the Mississippi Supreme Court’s

decision on Foster’s application for post-conviction relief (the

“post-conviction decision”) in evaluating the ineffective-

assistance/transfer claim, and looking to that court’s decision

on direct appeal (the “direct-appeal decision”) in evaluating the

Eighth Amendment claim.11

     11
        Because the district court tended to merge Foster’s
ineffective-assistance/transfer claim and his Eighth Amendment
claim, that court, after recognizing that the post-conviction
decision deemed the Eighth Amendment claim to be procedurally

                                  37
A.   The COA Standard

     We may grant a COA “only if the applicant has made a

substantial showing of the denial of a constitutional right.”     28

U.S.C. § 2253(c)(2) (Supp. V 1999).    “A ‘substantial showing’

requires the applicant to demonstrate that the issues are

debatable among jurists of reason; that a court could resolve the

issues (in a different manner); or that the questions are

adequate to deserve encouragement to proceed further.”     Styron v.

Johnson, 262 F.3d 438, 444 (5th Cir. 2001) (internal quotations

and citations omitted).   If the habeas petitioner seeks a COA on

a claim that the state court denied on a state procedural ground,

the petitioner must also show that reasonable jurists would find

it debatable whether the state procedural ground bars federal

habeas review.   Slack v. McDaniel, 529 U.S. 473, 484 (2000).     In

determining whether Foster has met the COA standard, we resolve

all doubts in his favor, and we may consider the severity of his

death sentence in our determination.    Hill v. Johnson, 210 F.3d
481, 484 (5th Cir. 2000).

     Both the direct-appeal decision denying Foster’s Eighth

Amendment claim and the post-conviction decision denying his

ineffective-assistance/transfer claim rely on both state

procedural grounds and federal-law grounds.    While the district


barred, proceeded to review the post-conviction decision’s denial
of Foster’s ineffective-assistance/transfer claim on the merits
as if it were an alternative ground for the state court’s denial
of the Eighth Amendment claim.

                                38
court recognized that the Mississippi Supreme Court invoked both

state law and federal law, the district court apparently based

its denial of habeas relief only on the merits of these claims,

not on the purported state procedural bar.   In this appeal, the

state raises the procedural bar as a basis for denial of relief

on these claims in addition to arguing that the district court

correctly denied these claims on their merits.

     Because federal courts must “honor a state holding that is a

sufficient basis for the state court’s judgment, even when the

state court also relies on federal law,” Harris v. Reed, 489 U.S.
255, 264 n.10 (1989), we first address the “procedural” prong of

the COA standard.   Accordingly, we begin our analysis of each

claim by determining whether reasonable jurists would find it

debatable whether the state-law ground is a constitutionally

sufficient basis to preclude federal review (i.e., whether the

state-law ground is “independent and adequate”).

B.   The “Independent and Adequate State Ground” Doctrine

     Federal courts are precluded from reviewing a federal claim

that the state court denied on state-law grounds only if: (1) the

state-law ground relied on by the state court is both

“independent of the federal question and adequate to support the

judgment,” Coleman v. Thompson, 501 U.S. 722, 729 (1991)

(emphases added), and (2) the petitioner is not able to

demonstrate either that there is “cause for the default and



                                39
actual prejudice as a result of the alleged violation of federal

law, or . . . that failure to consider the claims will result in

a fundamental miscarriage of justice,” id. at 750.   Where, as in

the instant case, the state court relied both on a state

procedural rule and on federal law in denying the federal claim,

we “will presume that there is no independent and adequate state

ground for [the] state court decision [if it] ‘fairly appears to

rest primarily on federal law, or to be interwoven with the

federal law, and when the adequacy and independence of any

possible state law ground is not clear from the face of the

opinion.’” Id. at 735 (quoting Michigan v. Long, 463 U.S. 1032,

1040-41 (1983)).   This presumption may be rebutted, and thus

federal review precluded, only if the state court “clearly and

expressly” stated that the state procedural ground was a basis

for its decision independent of the federal-law ground.    Id.;

Amos v. Scott, 61 F.3d 333, 338 (5th Cir. 1995).

     In addition to being “independent,” a state procedural

ground for denial of a federal claim must be “adequate” to

preclude federal habeas review of that claim.   The Supreme Court

recently reiterated the meaning of “adequate” for purposes of the

“independent and adequate state ground” doctrine: “Ordinarily,

violation of firmly established and regularly followed state

rules . . . will be adequate to foreclose review of a federal

claim.   There are, however, exceptional cases in which exorbitant

application of a generally sound rule renders the state ground

                                40
inadequate to stop consideration of a federal question.”     Lee v.

Kemna, 122 S. Ct. 877, 885 (2002) (internal quotations and

citations omitted).

C.   Ineffective Assistance of Counsel in Failing to File a
     Motion to Transfer Foster’s Case to Youth Court

     Foster requests a COA from this court on his claim that

Farrow rendered ineffective assistance by failing to file a

motion to transfer Foster’s case to the youth court.   As noted

above, Foster did not raise this ineffective-assistance/transfer

claim in his direct appeal to the Mississippi Supreme Court (as

he was still represented by Farrow at that point), but rather in

his application for leave to file a motion for post-conviction

relief to that court.   In its post-conviction decision, the

Mississippi Supreme Court clearly denied Foster’s ineffective-

assistance/transfer claim on its merits by applying the two-

pronged Strickland analysis: “[W]e must analyze the [claim] in

terms of whether Farrow was reasonable for not requesting [a

transfer] motion, and whether such failure resulted in

prejudicing Foster’s defense.”   Foster, 687 So. 2d at 1135.    The

court also, however, made reference to a purported state

procedural ground in denying this claim.   Specifically, the court

stated that “[t]he true color of Foster’s (ineffective-

assistance/transfer) claim is that his death sentence is

unconstitutional because he was placed in adult court without

particularized findings.”   Id. at 1136.   According to the court,


                                 41
it had already adjudicated this claim in Foster’s direct appeal

and thus the claim was barred from reconsideration under the

doctrine of res judicata.    Id. at 1137.    While in this portion of

its opinion the Mississippi Supreme Court appears to equate

Foster’s ineffective-assistance/transfer claim with his Eighth

Amendment claim (and thus to subject both claims to the state

procedural bar), the court appears to recognize that the two

claims are different and separate from each other elsewhere in

the opinion, stating:

     [T]he   issue   of   whether  the   death   penalty   is
     unconstitutional due to a lack of particularized finding
     in the youth court is a procedurally barred issue. We
     cannot consider the merits of this issue, as it was
     already dealt with on the direct appeal. . . . For the
     purposes of this petition, the only question that Foster
     could pose is whether Foster’s trial attorney was
     ineffective by failing to request a transfer proceeding
     from circuit court to youth court, and if ineffective,
     whether this error prejudiced his defense.

Id. at 1135.   The court then proceeded to adjudicate the

ineffective-assistance/transfer claim on its merits under

Strickland.    See id. at 1135-36.    Thus, at least in a substantial

portion of its discussion of the two claims, the Mississippi

Supreme Court apparently barred on res-judicata grounds only the

Eighth Amendment claim (which Foster raised on direct appeal and

again in the post-conviction proceedings) and deemed the

ineffective-assistance/transfer claim cognizable on post-

conviction review.




                                 42
     As a result of the Mississippi Supreme Court’s equivocation

about the basis for its decision to deny Foster’s ineffective-

assistance/transfer claim, that decision “fairly appears to rest

primarily on federal law,” or, at the very least, “to be

interwoven with federal law.”   Coleman, 501 U.S. at 735 (quoting

Long, 463 U.S. at 1040).   As the Supreme Court has instructed, in

such circumstances it is for the state court, not the reviewing

federal court, to disentangle the federal-law ground from any

state-law ground by a clear and express statement indicating that

the state-law ground was a separate basis for the court’s

decision independent of the federal-law ground.   See, e.g., id.;

Harris, 489 U.S. at 263.   Because there is no such statement in

the Mississippi Supreme Court’s opinion, federal review of

Foster’s ineffective-assistance/transfer claim is not barred

under the “independent and adequate state ground doctrine.12

     12
        The Mississippi Supreme Court invoked another state
procedural rule (in addition to the doctrine of res judicata) in
denying Foster’s ineffective-assistance/transfer claim, but the
importance of this rule to the court’s decision is even less
clear. The court noted that although “[n]o true new issues have
been raised” by Foster’s ineffective-assistance/transfer claim,
“any attempt to raise a new legal theory or ground at this point
would be procedurally barred” under subsection 99-39-21(2) of the
Mississippi Code. Foster, 687 So. 2d at 1136. Subsection 99-39-
21(2) provides, in pertinent part: “The litigation of a factual
issue at trial and on direct appeal of a specific state or
federal legal theory or theories shall constitute a waiver of all
other state or federal legal theories which could have been
raised under said factual issue.” MISS. CODE ANN. § 99-39-21(2)
(2000).
     The subsection 99-39-21(2) procedural bar does not preclude
federal review in this case for the same reason that the res-
judicata bar does not preclude review, i.e., the Mississippi

                                43
     We now turn to the question whether reasonable jurists would

find the merits of Foster’s ineffective-assistance/transfer claim

debatable.   As noted above, the Mississippi youth courts

generally have exclusive jurisdiction over criminal cases brought

against anyone under eighteen years of age.     See MISS. CODE ANN.

§§ 43-21-105(d), 43-21-151(1).    If a child is at least thirteen

years old, the youth court “may, in its discretion, transfer

jurisdiction of the alleged offense described in the petition or

a lesser included offense to the criminal court which would have

trial jurisdiction of such offense if committed by an adult.”

Id. § 43-21-157(1).   However, under section 43-21-151, “[a]ny act

attempted or committed by a child, which if committed by an adult

would be punishable under state or federal law by life

imprisonment or death, will be in the original jurisdiction of

the circuit court” rather than of the youth court.     Id. § 43-21-

151(1)(a).   In such cases, “the circuit judge, upon a finding

that it would be in the best interest of such child and in the

interest of justice, may at any stage of the proceedings prior to

the attachment of jeopardy transfer such proceedings to the youth

court.”   Id. § 43-21-159(4).    As the Mississippi Supreme Court

pointed out, based on this statutory provision, “Mississippi law



Supreme Court’s decision fairly appears to have rested primarily
on federal law (or, at the very least, to be interwoven with
federal law), and the court did not clearly and expressly state
that the procedural bar provided a basis for the decision
independent of the federal-law grounds.

                                  44
clearly allows a person under the age of eighteen years, charged

with a capital offense, to request by proper motion that the

circuit court conduct a special hearing, considering the person’s

age, lack of prior offenses, likelihood of successful

rehabilitation and other factors which favor sending the case to

the youth court rather than continuing in the circuit court.”

Foster, 687 So. 2d at 1135 (quoting Foster v. State, 639 So. 2d
1263, 1297 (Miss. 1994)).

     In reviewing Foster’s application for leave to file a motion

for post-conviction relief, the Mississippi Supreme Court noted

that Foster “cites no authority stating that it is ineffective

for counsel to not request a special hearing to determine

transfer to youth court,” but rather “merely states that trial

counsel must not have known that this procedure was available to

him, and that failure to know this constitutes a failure to know

the law, and thus, is a textbook example of deficiency.”         Id.

The court rejected this argument, reasoning that the record did

not indicate that Farrow was unaware of the availability of the

transfer procedure and that “the issue of whether a capital case

juvenile is transferred back to a youth court is within the sound

discretion of the circuit judge.”      Id.   The court further

concluded that even assuming that Farrow’s failure to file a

transfer motion was constitutionally deficient, that failure did

not prejudice Foster.   Id. at 1136.    Reiterating that the

decision whether “to transfer from circuit court to youth court

                                45
is within the sound discretion of the trial judge,” the

Mississippi Supreme Court determined:

      Had Farrow requested such a finding, the trial judge
      would have found that Foster was seventeen and one-half
      years old, on the brink of eighteen years of age, and
      while he did not have any significant criminal history,
      he had a violent, selfish nature, exhibited uncooperative
      tendencies and according to the Whitfield Report, had the
      maturity to know right from wrong. . . . These elements
      will hardly send a case back to youth court.

Id.   The district court determined that the Mississippi Supreme

Court’s denial of Foster’s ineffective-assistance-of-counsel

claim based on Farrow’s failure to file a transfer motion did not

warrant federal habeas relief under § 2254(d).

      As stated above in Part III, deficient performance is

established if it is shown that, considering all the

circumstances, counsel’s representation is objectively

unreasonable under prevailing professional norms.    Strickland,
466 U.S. at 688.   The Strickland Court recognized that

“[p]revailing norms of practice as reflected in American Bar

Association standards and the like are guides to determining what

is reasonable.”    Id. at 688 (internal citations omitted).    The

American Bar Association’s standards regarding transfer from

juvenile court to adult court are based on a recognition of the

“critical nature of the transfer decision.”    A.B.A. JUVENILE JUSTICE

STANDARDS § 8.2(b) cmt. (1990).   For example, the standards

provide that “[i]n any case where transfer (from juvenile court

to adult court) is likely, counsel should seek to discover at the


                                  46
earliest opportunity whether transfer will be sought and, if so,

the procedure and criteria according to which that determination

will be made.”   Id. § 8.2(a).   Further, counsel “should promptly

investigate all circumstances of the case bearing on the

appropriateness of transfer,” including, “[w]here circumstances

warrant, [the filing of a] prompt[] mo[tion] for appointment of

an investigator or expert witness to aid in the preparation of

the defense [against transfer].”      Id. § 8.2(b); see also id.

§ 8.2(b) cmt. (“As at adjudication and disposition, a lawyer

cannot provide effective assistance on the basis of brief

familiarity with the case and the client’s circumstances.”).

     Although the American Bar Association’s standards directly

address only the situation where a minor defendant must be

prepared to argue that a transfer from juvenile court to an adult

court is inappropriate, the concerns underlying these standards

are equally relevant in the situation where a minor defendant in

adult court has the opportunity to argue that transfer to

juvenile court is appropriate.     Cf. Girtman v. Lockhart, 942 F.2d
468, 476 (8th Cir. 1991) (“If transferring an offender to adult

court without a hearing or a statement of reasons violates due

process, it logically follows that keeping a juvenile offender in

adult court without holding a transfer hearing or making oral or

written findings also violates due process.”).     Just as it is

clearly in the minor’s best interest that counsel make every

effort to prevent a transfer from juvenile court to adult court,

                                 47
it is clearly in the minor’s best interest that counsel make

every effort to secure a transfer from adult court to juvenile

court.   At least in the circumstances of the instant case, there

is no conceivable strategic justification for forgoing available

procedures for obtaining a transfer to juvenile court, and thus

this omission is not entitled to Strickland deference.

     In light of the foregoing and of the severity of the death

penalty, we resolve any doubts in favor of Foster and grant his

request for a COA on his ineffective-assistance-of-counsel claim

based on Farrow’s failure to file a motion to transfer the case

to juvenile court.   Further, given the American Bar Association’s

Juvenile Justice Standards and our conclusion that Farrow’s

decision not to file a motion to transfer to the youth court was

not strategic, we have some concern about the reasonableness of

the Mississippi Supreme Court’s determination that Farrow’s

performance was not deficient.     However, we need not decide the

deficient-performance issue because we cannot say that the

Mississippi Supreme Court’s determination that Foster was not

prejudiced by Farrow’s failure to file the motion involved an

unreasonable application of clearly established Supreme Court law

or was based on an unreasonable determination of the facts in

light of the available evidence.      Cf. Strickland, 466 U.S. at 697

(“If it is easier to dispose of an ineffectiveness claim on the

ground of lack of sufficient prejudice, which we expect will

often be so, that course should be followed.”).

                                 48
     The Mississippi Supreme Court did not unreasonably apply

Strickland or any other clearly established Supreme Court law in

determining that, given Foster’s age and the Whitfield report’s

findings, it was not reasonably probable that the outcome would

have been different (i.e., that the trial court would have

granted a transfer motion) if Farrow had filed a transfer motion.

Accordingly, we affirm the district court’s denial of relief on

the ineffective-assistance/transfer claim.

D.   Claim That the Eighth Amendment Requires That Particularized
     Findings Be Made Before Juveniles May Be Tried as an Adult
     for a Capital Offense

     Foster also requests a COA from this court on his claim that

his death sentence constitutes cruel and unusual punishment

prohibited by the Eighth and Fourteenth Amendments because the

trial court did not make a particularized finding that he was

sufficiently mature and morally culpable before he was tried and

sentenced as an adult for a capital offense.   In affirming his

conviction and sentence on direct appeal, the Mississippi Supreme

Court denied this claim as procedurally barred on the ground that

Foster had failed to raise it in the trial court.      Foster v.

State, 639 So. 2d 1263, 1295 (Miss. 1994).   In the alternative,

the court denied the claim on its merits.    Id. at 1297-98 (“Even

if Foster’s claim[] [that ‘it was unconstitutional not to have a

certification procedure in death cases under Mississippi law for

persons under 18 years of age’] were not barred because of his



                               49
failure to raise [it] in the trial court . . ., we would still

find th[is] issue[] to be totally without merit.”).

     We conclude that the language in the Mississippi Supreme

Court’s opinion indicating that Foster’s Eighth Amendment claim

“is procedurally barred and, alternatively, found to be without

merit,” id. at 1298, constitutes a sufficiently “clear and

express” statement that the procedural ground was an independent

basis for that court’s decision.     Corwin v. Johnson, 150 F.3d
467, 473 (5th Cir. 1998) (“It is clear in this Circuit that

alternative rulings do not operate to vitiate the validity of a

[state] procedural bar that constitutes the [state court’s]

primary holding.”); cf. Sochor v. Florida, 504 U.S. 527, 534

(1992) (holding that the state court had expressed the

independence of the state procedural ground with the “requisite

clarity” by stating that “[n]one of the complained-of jury

instructions were objected to at trial, and, thus, they are not

preserved for appeal,” even though the state court also noted

that “[i]n any event, [the] claims . . . have no merit”).

     Foster does not argue that the procedural rule applied by

the Mississippi Supreme Court to his Eighth Amendment claim ——

i.e., the requirement that a defendant must raise claims in the

trial court in order to preserve them for appellate review —— is

inadequate.   Nor do we find this preservation rule to be

inadequate —— either as a general matter or as applied in

Foster’s case.   A review of Mississippi appellate cases indicates

                                50
that the preservation rule is firmly established and regularly

applied to claims alleging a violation of the “Cruel and Unusual

Punishments” Clause of the Eighth Amendment (via the Fourteenth

Amendment).   See, e.g., Wilcher v. State, 697 So. 2d 1087, 1108

(Miss. 1997); Holly v. State, 716 So. 2d 979, 985 (Miss. 1993);

Taylor v. State, 452 So. 2d 441, 450 (Miss. 1984); McCormick v.

State, 802 So. 2d 157, 161-62 (Miss. Ct. App. 2001); Coleman v.

State, 788 So. 2d 788, 793 (Miss. Ct. App. 2000).

     Thus, the state preservation rule is an independent and

adequate state ground for the Mississippi Supreme Court’s denial

of Foster’s Eighth Amendment claim.   Foster argues that federal

review is nevertheless proper on grounds of “cause and

prejudice.”   Specifically, he maintains that we should not

recognize the state procedural bar because his counsel rendered

ineffective assistance in failing to file a motion to transfer

his case to youth court.   However, the Mississippi Supreme Court

based its denial of Foster’s Eighth Amendment claim on his

counsel’s failure to raise the claim in the trial court, not on

his counsel’s failure to file a transfer motion.    See Foster, 639
So. 2d at 1295.   Foster does not argue that federal habeas review

is appropriate notwithstanding his procedural default because his

counsel rendered ineffective assistance by failing to raise the

Eighth Amendment claim in the trial court.

     Thus, we conclude that reasonable jurists would agree that

federal review of Foster’s Eighth Amendment claim is precluded

                                51
under the “independent and adequate state ground” doctrine.

Given this conclusion, it is unnecessary for us to address

whether reasonable jurists would find the merits of the claim

debatable.   Cf. Dowthitt, 230 F.3d at 753 n.30 (“As we find that

the first prong of the Slack inquiry for procedural claims has

not been met, we do not need to address the second prong.”).    We

thus deny Foster’s request for a COA on his Eighth Amendment

claim.

                           V. CONCLUSION

     For the foregoing reasons, we (1) AFFIRM the district

court’s denial of habeas relief on Foster’s claim of ineffective

assistance of counsel based on the failure to investigate and to

present mitigating evidence; (2) GRANT Foster’s request for a COA

on his claim of ineffective assistance of counsel based on the

failure to file a motion to transfer his case to youth court and

AFFIRM the district court’s denial of habeas relief on that

claim; and (3) DENY Foster’s request for a COA on his Eighth

Amendment claim.




                                52